UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2124



ABDUALI NIZAMETDINOV,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-603-350)


Submitted:   April 7, 2004                 Decided:   April 16, 2004


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian E. Mezger, LAW OFFICE OF BRIAN E. MEZGER, ESQUIRE, Bethesda,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Norah Ascoli Schwarz, Senior Litigation Counsel,
Michelle R. Thresher, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Abduali Nizametdinov, a native of China and citizen of

Uzbekistan, petitions for review of an order of the Board of

Immigration    Appeals   affirming   without   opinion   the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and relief under the Convention Against Torture.

             Nizametdinov challenges the immigration judge’s negative

credibility finding. We have thoroughly reviewed the record in

light   of   the   immigration   judge’s   findings   and   conclude   that

Nizametdinov’s assertions are without merit. The immigration judge

cited specific, cogent reasons for concluding that Nizametdinov’s

testimony was not credible.      Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989). As the negative credibility determination is supported

by the record and is entitled to deference, Nizametdinov does not

qualify for the relief sought.       8 U.S.C. § 1252(b)(4) (2000); see

Rusu v. INS, 296 F.3d 316, 323 (4th Cir. 2002).

             The standard for eligibility for withholding of removal

is “more stringent than that for asylum eligibility.” Chen v. INS,

195 F.3d 198, 205 (4th Cir. 1999).         An applicant for withholding

must demonstrate a clear probability of persecution.               INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).       As Nizametdinov failed

to establish entitlement to asylum, he cannot satisfy the higher

standard for withholding of removal.




                                   - 2 -
            To obtain relief under the Convention Against Torture, an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”     8   C.F.R.   §   1208.16(c)(2)   (2003).   Nizametdinov’s

evidence does not support such a conclusion.

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                   - 3 -